          Case 3:20-mc-00036-WIG Document 1 Filed 04/30/20 Page 1 of 1

                                                   United States Department of Justice

                                                   United States Attorney
                                                   District of Connecticut


                                                   Connecticut Financial Center              (203) 821-3700
                                                   157 Church Street, 25th Floor         Fax (203) 773-5376
                                                   New Haven, Connecticut 06510      www.justice.gov/usao/ct



Via Electronic Mail
                                                    April 30, 2020

The Honorable William I. Garfinkel, U.S.M.J.
U.S. District Court
915 Lafayette Blvd.                          3:20 mc 36 WIG
Bridgeport, CT 06604

       Attention: Ms. Kathi Torres, Courtroom Deputy

       Re: Anthony A. Innarella

Dear Judge Garfinkel:

        I write concerning Anthony A. Innarella, in individual who is a target in a bank fraud
conspiracy and aggravated identity theft investigation. It was my understanding that he did not
have counsel with respect to this federal investigation as of September 5, 2019 and that he could
be eligible for court appointed counsel. Accordingly, I am requesting, nunc pro tunc, that the
court determine if counsel may be appointed to represent him in connection with the
investigation and any resulting prosecution. The underlying investigation has involved attorneys
from the Office of the Federal Defender and Gene Riccio who would have a conflict of interest.

       If you have any questions, please feel free to contact me. Thank you for your assistance.

                                             Very truly yours,

                                             JOHN H. DURHAM
                                             UNITED STATES ATTORNEY

                                                    //s//

                                             ANASTASIA E. KING
                                             ASSISTANT UNITED STATES ATTORNEY


cc: TFO Mark Solomon, CTFCTF
    SA Erin McQuade, USSS
